

116 HR 2629 IH: Care And Readiness Enhancement for Reservists Act of 2019
U.S. House of Representatives
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2629IN THE HOUSE OF REPRESENTATIVESMay 9, 2019Mr. Brindisi (for himself, Mr. Reschenthaler, Mr. Katko, and Mr. Meadows) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to expand eligibility for mental health services from the
			 Department of Veterans Affairs to include members of the reserve
			 components of the Armed Forces, and for other purposes.
	
 1.Short titleThis Act may be cited as the Care And Readiness Enhancement for Reservists Act of 2019 or the CARE for Reservists Act of 2019. 2.Expansion of eligibility for readjustment counseling and related outpatient services from the Department of Veterans Affairs to include members of the reserve components of the Armed Forces (a)Readjustment counselingSubsection (a)(1) of section 1712A of title 38, United States Code, is amended by adding at the end the following new subparagraph:
				
					(D)
 (i)The Secretary, in consultation with the Secretary of Defense, may furnish to any member of the reserve components of the Armed Forces who has a behavioral health condition or psychological trauma, counseling under subparagraph (A)(i), which may include a comprehensive individual assessment under subparagraph (B)(i).
 (ii)A member of the reserve components of the Armed Forces described in clause (i) shall not be required to obtain a referral before being furnished counseling or an assessment under this subparagraph..
 (b)Outpatient servicesSubsection (b) of such section is amended— (1)in paragraph (1)—
 (A)by inserting to an individual after If, on the basis of the assessment furnished; and (B)by striking veteran each place it appears and inserting individual; and
 (2)in paragraph (2), by striking veteran and inserting individual. (c)Effective DateThe amendments made by this section shall take effect on the date that is one year after the date of the enactment of this Act.
			3.Provision of mental health services from the Department of Veterans Affairs to members of the
			 reserve components of the Armed Forces
 (a)In generalSubchapter VIII of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section:
				
 1789.Mental health services for members of the reserve components of the Armed ForcesThe Secretary, in consultation with the Secretary of Defense, may furnish mental health services to members of the reserve components of the Armed Forces..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item relating to section 1788 the following new item:
				
					
						1789. Mental health services for members of the reserve components of the Armed Forces..
			4.Inclusion of members of reserve components in mental health programs of the Department of Veterans
			 Affairs
			(a)Suicide prevention program
 (1)In generalSection 1720F of title 38, United States Code, is amended by adding at the end the following new subsection:
					
						(l)
 (1)Covered individual definedIn this section, the term covered individual means a veteran or a member of the reserve components of the Armed Forces. (2)In determining coverage of members of the reserve components of the Armed Forces under the comprehensive program, the Secretary shall consult with the Secretary of Defense..
 (2)Conforming amendmentsSuch section is further amended— (A)in subsection (a), by striking veterans and inserting covered individuals;
 (B)in subsection (b), by striking veterans each place it appears and inserting covered individuals; (C)in subsection (c)—
 (i)in the subsection heading, by striking of veterans; (ii)by striking veterans each place it appears and inserting covered individuals; and
 (iii)by striking veteran and inserting individual; (D)in subsection (d), by striking to veterans each place it appears and inserting to covered individuals;
 (E)in subsection (e), in the matter preceding paragraph (1), by striking veterans and inserting covered individuals; (F)in subsection (f)—
 (i)in the first sentence, by striking veterans and inserting covered individuals; and (ii)in the second sentence, by inserting or members after veterans;
 (G)in subsection (g), by striking veterans and inserting covered individuals; (H)in subsection (h), by striking veterans and inserting covered individuals;
 (I)in subsection (i)— (i)in the subsection heading, by striking for veterans and families;
 (ii)in the matter preceding paragraph (1), by striking veterans and the families of veterans and inserting covered individuals and the families of covered individuals; (iii)in paragraph (2), by striking veterans and inserting covered individuals; and
 (iv)in paragraph (4), by striking veterans each place it appears and inserting covered individuals; (J)in subsection (j)—
 (i)in paragraph (1), by striking veterans each place it appears and inserting covered individuals; and (ii)in paragraph (4)—
 (I)in subparagraph (A), in the matter preceding clause (i), by striking women veterans and inserting covered individuals who are women; (II)in subparagraph (B), by striking women veterans who and inserting covered individuals who are women and; and
 (III)in subparagraph (C), by striking women veterans and inserting covered individuals who are women; and (K)in subsection (k), by striking veterans and inserting covered individuals.
					(3)Clerical amendments
 (A)In generalSuch section is further amended, in the section heading, by inserting and members of the reserve components of the Armed Forces after veterans. (B)Table of sectionsThe table of sections at the beginning of chapter 17 of such title is amended by striking the item relating to section 1720F and inserting the following new item:
						
							
								1720F. Comprehensive program for suicide prevention among veterans and members of the reserve
			 components of the Armed Forces..
					(b)Mental health treatment for individuals who served in classified missions
 (1)In generalSection 1720H of such title is amended— (A)in subsection (a)—
 (i)in paragraph (1)— (I)by striking eligible veteran and inserting eligible individual; and
 (II)by striking the veteran and inserting the individual; and (ii)in paragraph (3), by striking eligible veterans and inserting eligible individuals;
 (B)in subsection (b)— (i)by striking a veteran and inserting an individual; and
 (ii)by striking eligible veteran and inserting eligible individual; and (C)in subsection (c)—
 (i)in paragraph (2), in the matter preceding subparagraph (A), by striking The term eligible veteran means a veteran and inserting The term eligible individual means a veteran or a member of the reserve components of the Armed Forces; and (ii)in paragraph (3), by striking eligible veteran and inserting eligible individual.
						(2)Clerical amendments
 (A)In generalSuch section is further amended, in the section heading, by inserting and members of the reserve components of the Armed Forces after veterans. (B)Table of sectionsThe table of sections at the beginning of chapter 17 of such title is amended by striking the item relating to section 1720H and inserting the following new item:
						
							
								1720H. Mental health treatment for veterans and members of the reserve components of the Armed
			 Forces who served in classified missions..
					5.Report on mental health and related services provided by the Department of Veterans Affairs to
			 members of the Armed Forces
 (a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate and the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives a report that includes an assessment of the following:
 (1)The increase, as compared to the day before the date of the enactment of this Act, of the number of members of the Armed Forces that use readjustment counseling or outpatient mental health care from the Department of Veterans Affairs, dis­ag­gre­gat­ed by State, Vet Center location, and clinical care site of the Department, as appropriate.
 (2)The number of members of the reserve components of the Armed Forces receiving telemental health care from the Department.
 (3)The increase, as compared to the day before the date of the enactment of this Act, of the annual cost associated with readjustment counseling and outpatient mental health care provided by the Department to members of the reserve components of the Armed Forces.
 (4)The changes, as compared to the day before the date of the enactment of this Act, in staffing, training, organization, and resources required for the Department to offer readjustment counseling and outpatient mental health care to members of the reserve components of the Armed Forces.
 (5)Any challenges the Department has encountered in providing readjustment counseling and outpatient mental health care to members of the reserve components of the Armed Forces.
 (b)Vet Center definedIn this section, the term Vet Center has the meaning given that term in section 1712A(h) of title 38, United States Code. 